ICJ_157_MaritimeDelimitation-CaribbeanPacific_CRI_NIC_2018-02-02_JUD_01_CO_02_FR.txt.                                                                             231




         OPINION INDIVIDUELLE DE Mme LA JUGE XUE

[Traduction]
   1. Bien qu’ayant voté en faveur du point 4 du dispositif de l’arrêt, je
tiens à indiquer que je ne souscris pas au raisonnement présidant au choix
de l’emplacement du point de départ de la frontière terrestre entre les
Parties, ni à la manière dont cette question est traitée dans le cadre de la
délimitation maritime opérée en l’espèce.
   2. Pour commencer, je considère que, en vertu du traité de limites de
1858, de la sentence Cleveland et des sentences Alexander, le point de
départ de la frontière terrestre devrait être situé à l’extrémité nord-est de
la lagune de Harbor Head, et non à celle de la ﬂèche littorale d’Isla Por-
tillos, à l’embouchure du ﬂeuve San Juan (rive droite).
   3. Dans cette aﬀaire, composée de deux instances jointes, la déﬁnition
du point de départ de la frontière terrestre constitue un enjeu essentiel,
tant aux ﬁns de la détermination de la souveraineté territoriale sur la côte
en litige qu’à celles de la délimitation maritime entre les Parties dans la
mer des Caraïbes. Les Parties ne disconviennent pas que le traité de
limites de 1858, la sentence Cleveland et les sentences Alexander consti-
tuent les bases juridiques sur le fondement desquelles doit être tracée la
frontière terrestre entre les deux pays. En dépit des changements que n’a
cessé de connaître la géographie d’Isla Portillos au cours du dernier siècle
et demi, leurs dispositions demeurent applicables. En d’autres termes,
c’est conformément à ces instruments juridiques que doit être ﬁxé le point
de départ de la frontière terrestre.
   4. Par son ordonnance du 31 mai 2016, la Cour a décidé de désigner
deux experts, qu’elle a chargés de se rendre sur la côte de la partie septen-
trionale d’Isla Portillos et de lui donner leur avis sur l’état de celle-ci entre
les points invoqués respectivement par le Costa Rica et le Nicaragua,
dans leurs écritures, comme étant le point de départ de la frontière mari-
time dans la mer des Caraïbes. Les experts étaient ainsi priés de répondre
aux questions suivantes :
   « a) Quelles sont les coordonnées géographiques du point auquel la
        rive droite du ﬂeuve San Juan rencontre la laisse de basse mer ?

     b) Quelles sont les coordonnées géographiques du point terrestre le
        plus approchant de celui qui avait été déﬁni dans la première sen-
        tence Alexander comme étant le point de départ de la frontière
        terrestre ?
     c) Existe-t-il, entre les points visés aux litt. a) et b) ci-dessus, un banc
        de sable ou une quelconque formation maritime ? Si tel est le cas,
        quelles en sont les caractéristiques physiques ? En particulier, ces


                                                                              96

     délimitation maritime et frontière terrestre (op. ind. xue) 232

        formations, ou certaines d’entre elles, sont-elles constamment
        découvertes, même à marée haute ? La lagune de Los Portillos/
        Harbor Head est-elle séparée de la mer ?
     d) Dans quelle mesure est-il possible ou probable que la zone concer-
        née subisse des modiﬁcations physiques importantes à court et
        long terme ? » (Délimitation maritime dans la mer des Caraïbes et
        l’océan Pacifique (Costa Rica c. Nicaragua), ordonnance du 31 mai
        2016, C.I.J. Recueil 2016 (I), p. 237-238.)
   5. Dans leur rapport, les experts désignés par la Cour ont déterminé
l’emplacement du point de départ d’origine de la frontière terrestre,
désormais recouvert par la mer, eu égard aux dispositions du traité de
1858 et des sentences arbitrales, et relevé les coordonnées géographiques
du point terrestre le plus approchant de celui qui avait été déﬁni dans la
première sentence Alexander comme étant le point de départ de la fron-
tière terrestre.
   6. Le rapport établit que le segment initial de la frontière terrestre, y
compris le point de départ de celle-ci, demeure identiﬁable et est, du reste,
identiﬁé. Ce qui subsiste de la lagune de Harbor Head constitue, avec le
cordon littoral formé par accrétion qui sépare celle-ci de la mer, un frag-
ment de cette frontière qui, s’en trouvant détaché, est désormais enclavé
en territoire costa-ricien. En répondant à la première question posée, les
experts ont en réalité désigné l’emplacement actuel du point où le ﬂeuve
San Juan atteint la mer — en d’autres termes, l’endroit où la continuité de
la frontière terrestre d’origine s’interrompt.
   7. La Cour considère, en l’espèce, qu’elle a déterminé le point de départ
de la frontière terrestre dans son arrêt de 2015 en l’aﬀaire relative à Cer-
taines activités menées par le Nicaragua dans la zone frontalière, où elle a
conclu de son analyse du traité de 1858 « que le territoire relevant de la
souveraineté du Costa Rica s’étend[ait] à la rive droite du cours inférieur
du San Juan jusqu’à l’embouchure de celui-ci dans la mer des Caraïbes »
(Certaines activités menées par le Nicaragua dans la région frontalière
(Costa Rica c. Nicaragua) et Construction d’une route au Costa Rica le
long du fleuve San Juan (Nicaragua c. Costa Rica), C.I.J. Recueil 2015 (II),
p. 703, par. 92). Or, un examen plus attentif des paragraphes pertinents
de l’arrêt de 2015 jette un doute sur le bien-fondé d’une telle interpréta-
tion.
   8. Premièrement, la question de l’emplacement du point de départ de
la frontière terrestre ne relevait pas de la compétence de la Cour dans
l’aﬀaire susmentionnée. Cet emplacement, en eﬀet, serait fonction de la
souveraineté sur la côte de la partie septentrionale d’Isla Portillos : qu’elle
soit attribuée au Nicaragua, et la frontière terrestre se poursuivrait vers
l’est jusqu’à la lagune de Harbor Head ; qu’elle soit attribuée au
Costa Rica, et la frontière partirait de l’embouchure du ﬂeuve, à l’ouest
d’Isla Portillos. Or, pour attribuer la souveraineté sur la côte de la partie
septentrionale d’Isla Portillos, il aura fallu, en l’espèce, déterminer si le
cours d’eau qui reliait le ﬂeuve San Juan à la lagune de Harbor Head

                                                                            97

     délimitation maritime et frontière terrestre (op. ind. xue) 233

existait toujours. Interprétant les paragraphes 69 et 70 de l’arrêt de 2015,
la Cour aﬃrme ne pas « s[’être] prononcée [alors] sur la souveraineté à
l’égard de la côte de la partie septentrionale d’Isla Portillos[, c]e point
a[yant] été expressément exclu ». Il s’ensuit que le statut du dernier seg-
ment de la frontière terrestre, y compris son point de départ, tel que déﬁni
par le général Alexander, restait à déterminer.
   9. En outre, si la Cour avait déterminé, dans son arrêt de 2015, que le
point de départ de la frontière terrestre était situé à l’embouchure du
ﬂeuve San Juan, pourquoi aurait-elle chargé les experts d’en retrouver le
point de départ d’origine et de relever les coordonnées géographiques du
point terrestre le plus approchant de celui qui avait été déﬁni par le géné-
ral Alexander ? La frontière suivrait alors le cours naturel du ﬂeuve
San Juan jusqu’à la mer et, partant, il n’y aurait aucune raison de déter-
miner l’emplacement de ces points.

   10. Bien que les auteurs du traité de 1858 et des sentences arbitrales
eussent anticipé que la frontière terrestre subirait nécessairement les eﬀets
de changements graduels ou soudains de la conﬁguration côtière, ils n’ont
pas expressément spéciﬁé quels seraient les principes de droit internatio-
nal qui trouveraient alors à s’appliquer. S’il était indiqué que « [l]a pro-
priété de tous atterrissements à Punta de Castilla sera[it] régie par le droit
applicable en la matière » (voir la sentence Cleveland de 1888,
Nations Unies, Recueil des sentences arbitrales (RSA), vol. XXVIII,
p. 209), le cas présent, celui de la disparition partielle du cours d’eau,
n’était pas envisagé.
   11. Le général Alexander avait certes clairement précisé que, pour
interpréter le traité de 1858 dans la pratique, le ﬂeuve San Juan devait être
considéré comme un ﬂeuve navigable. Toutefois, si le point de départ de
la frontière devait automatiquement être déﬁni par référence à celui où le
ﬂeuve débouche en mer, il serait diﬃcile de comprendre pourquoi les deux
Parties sont convenues que la lagune de Harbor Head appartient au Nica-
ragua, et non au Costa Rica ; vu l’emplacement actuel de l’embouchure
du San Juan, tout ce qui se trouve à droite du ﬂeuve, y compris la lagune
de Harbor Head, devrait nécessairement être rattaché au territoire costa-
ricien.
   12. Le constat de la disparition du chenal reliant le ﬂeuve San Juan à
la lagune de Harbor Head, que fait la Cour sur la base du rapport des
experts, et qui l’amène à conclure que la côte de la partie septentrionale
d’Isla Portillos relève du Costa Rica, implique que la continuité de la
frontière terrestre s’est trouvée brisée au niveau de l’embouchure du ﬂeuve
San Juan, par suite de l’évolution naturelle de la conﬁguration côtière
(voir le croquis no 2 de l’arrêt, reproduit ci-dessous, p. 234).
   13. Si la Cour a décidé de reconnaître au Nicaragua la souveraineté sur
la lagune de Harbor Head et le cordon littoral qui sépare celle-ci de la
mer des Caraïbes (arrêt, par. 73), ce n’est pas uniquement sur le fonde-
ment de l’accord des Parties, mais essentiellement parce que le Costa Rica


                                                                           98

       délimitation maritime et frontière terrestre (op. ind. xue) 234




a reconnu que le pourtour de la lagune de Harbor Head constituait tou-
jours, nonobstant cette solution de continuité, un segment de la frontière
terrestre.
   14. La situation, dans le cas des frontières ﬂuviales, varie d’un cas sur
l’autre. Il n’y a, en droit international coutumier, pas de règle établie
régissant l’eﬀet juridique que l’évolution d’un cours d’eau est susceptible
d’avoir sur une frontière (voir, par exemple, Anzilotti, Bardonnet, Bou-
chez, Caﬂisch) 1. En la présente espèce, pour ce qui est de la frontière ter-
restre, deux facteurs sont pertinents et doivent, à cet égard, être pris en
compte. Premièrement, le point de départ de la frontière terrestre, même
tel que redéﬁni, demeure instable. Comme les experts l’ont relevé dans
leur rapport,
       « l’emplacement de l’embouchure du ﬂeuve San Juan ne cesse de
       varier, essentiellement en raison des modiﬁcations de la langue de
       sable (ou ﬂèche littorale) d’Isla Portillos, modiﬁcations qui prennent
       tantôt la forme d’une expansion vers l’ouest par accumulation de
       sable, tantôt celle d’une destruction par érosion… L’expansion de la
       langue de sable par accrétion de sédiments est un processus progres-
       sif, tandis que sa destruction, y compris l’ouverture de chenaux, peut

   1  D. Bardonnet, « Frontières terrestres et frontières maritimes », Annuaire français de
droit international, vol. 35, 1989, p. 10-11, citant l’étude de D. Anzilotti sur la pratique
étatique (1914) parue dans la Rivista italiana di diritto internazionale ; L. J. Bouchez, « The
Fixing of Boundaries in International Boundary Rivers », International and Comparative
Law Quarterly, vol. 12, 1963, p. 807 ; L. Caﬂisch, « Règles générales du droit des cours
d’eau internationaux », Recueil des cours de l’Académie de droit international de La Haye,
vol. 219, 1989, p. 82.

                                                                                            99

     délimitation maritime et frontière terrestre (op. ind. xue) 235

     survenir rapidement en cas de fortes houles (lors d’ouragans, par
     exemple) ou de crues du ﬂeuve San Juan. Par conséquent, l’embou-
     chure du ﬂeuve et sa rive droite sont extrêmement mouvantes. » (Rap-
     port des experts désignés par la Cour, 30 avril 2017, p. 42, par. 117 ;
     les italiques sont de moi.)
Pour garantir la stabilité de la frontière, et éviter l’incertitude, il convien-
drait de donner au titre juridique qui fonde cette frontière plus de poids
qu’à l’évolution factuelle de la géographie locale. Deuxièmement, l’enclave
résultant du morcellement de la frontière terrestre n’est pas une formation
géographique autonome en tant que telle ; avant que, dans le présent
arrêt, la Cour n’attribue au Costa Rica la souveraineté sur la côte de la
partie septentrionale d’Isla Portillos, elle faisait formellement partie de la
frontière terrestre. Quand bien même la lagune de Harbor Head et le cor-
don littoral qui en barre l’accès seraient appelés à disparaître du fait du
recul de la côte, comme le soutient le Costa Rica, l’enclave, en son état
actuel, devrait être considérée, aux ﬁns de la délimitation maritime,
comme l’une des circonstances propres à la géomorphologie de la côte,
point sur lequel je reviendrai maintenant.
   15. L’emplacement du point de départ de la frontière terrestre ne pose
guère problème. Peu importe, à cet égard, où on le situe ; qu’on place ce
point au niveau du promontoire est de la lagune de Harbor Head ou de
l’embouchure du ﬂeuve San Juan par suite de la disparition du chenal, la
frontière terrestre continue, même si le segment initial se trouve séparé du
reste de la ligne qui en marque le tracé, de dûment servir les ﬁns aux-
quelles elle répond. Ce qui importe, en l’espèce, c’est l’incidence de l’évo-
lution de la conﬁguration côtière sur la délimitation maritime. Bien que la
Cour prenne acte de la grande instabilité du littoral aux environs de l’em-
bouchure du ﬂeuve San Juan, elle ne tient pas suﬃsamment compte de la
relation côtière entre les Parties. La côte du Costa Rica étant désormais
ﬂanquée de part et d’autre de territoires nicaraguayens — la lagune de
Harbor Head, à l’est, et l’embouchure du ﬂeuve, à l’ouest —, il serait
diﬃcile, sinon impossible, de retenir un point de départ, sur la terre ferme,
qui constitue véritablement un point médian. Dans tous les cas, l’une des
Parties subirait un eﬀet d’amputation — amputation de la projection en
mer soit de la côte costa-ricienne, si l’on retient le point de départ de la
frontière maritime préconisé par le Nicaragua, soit de l’enclave nicara-
guayenne, si l’on retient celui revendiqué par le Costa Rica.

  16. En l’aﬀaire Nicaragua c. Honduras, la Cour a dit que
     « [r]ien dans l’énoncé de l’article 15 ne permet[tait] de conclure que
     des problèmes géomorphologiques ne [pouvaient] en tant que tels
     constituer des « circonstances spéciales » …, ni que de telles « circons-
     tances spéciales » ne pu[ssent] être invoquées que pour corriger une
     ligne déjà tracée » (Différend territorial et maritime entre le Nicaragua
     et le Honduras dans la mer des Caraïbes (Nicaragua c. Honduras),
     arrêt, C.I.J. Recueil 2007 (II), p. 744, par. 280).

                                                                            100

     délimitation maritime et frontière terrestre (op. ind. xue) 236

En la présente espèce, c’est de ce type de circonstances que relèvent la
géomorphologie de la côte de la partie septentrionale d’Isla Portillos et la
solution de la continuité de la frontière terrestre.
   17. Je conviens avec la majorité qu’il était raisonnable et équitable,
compte tenu des caractéristiques actuelles de la côte et de l’emplacement
présent de l’embouchure du ﬂeuve San Juan, de tracer la ligne médiane
provisoire à partir du littoral à l’ouest d’Isla Portillos, près de l’embou-
chure du ﬂeuve San Juan. Toutefois, je nourris des doutes quant à l’op-
portunité de retenir comme point de départ de la frontière maritime le
point le plus proche, sur la terre ferme, de l’embouchure du ﬂeuve, appelé
ici le point Pv. En eﬀet, le choix de ce point, au reste lui aussi instable,
revient à faire peu de cas de l’accès du Nicaragua à la lagune de Harbor
Head.
   18. Au paragraphe 105 de l’arrêt, la Cour reconnaît que la situation de
l’enclave constitue une circonstance spéciale appelant une « solution par-
ticulière ». Pour autant, elle aﬃrme que, « [s]i l’enclave devait se voir attri-
buer des eaux territoriales, celles-ci seraient peu utiles au Nicaragua, tout
en brisant la continuité de la mer territoriale du Costa Rica ». En consé-
quence, il n’est pas tenu compte, aux ﬁns de la délimitation de la mer
territoriale entre les Parties, d’un quelconque droit qui en découlerait. Or,
d’après moi, ce n’est pas là une raison convaincante pour faire abstrac-
tion du droit que le Nicaragua tire de l’enclave, aussi limité soit-il.
   19. La principale caractéristique de la côte est son instabilité. La Cour,
lorsqu’elle examine les circonstances spéciales aux ﬁns de délimiter la mer
territoriale, n’accorde guère d’importance au fait que, selon les experts, la
conﬁguration côtière, dans son ensemble, ne cessera d’évoluer sous l’eﬀet
de l’érosion, et qu’il est impossible de prédire si l’embouchure du ﬂeuve
San Juan se déplacera vers l’ouest ou vers l’est. De fait, la Cour ne peut
fonder sa décision sur des changements anticipés, mais doit se baser sur la
situation telle qu’elle existe aujourd’hui dans les faits. Reste que ce n’est
pas, selon moi, une « solution particulière » que de considérer l’enclave
comme quantité négligeable.
   20. Aﬁn de pallier la diﬃculté liée au fait que la disparition du cours
d’eau le long de la côte a conduit à déplacer le point de départ de la fron-
tière terrestre au niveau de l’embouchure du ﬂeuve San Juan, les points de
départ des délimitations maritime et terrestre pourraient, selon moi, être
dissociés. Pour ménager au Nicaragua un accès à la lagune de Har-
bor Head, compte tenu de la géographie de la côte, la frontière maritime
pourrait partir d’un point ﬁxe (le même que celui faisant oﬃce de pivot)
sur la ligne médiane, à une distance de 2 milles marins de la côte, qui ne
serait pas relié par une ligne mobile à un point situé sur la terre ferme. La
mer territoriale demeurerait certes non délimitée sur 2 milles marins, mais
cette solution n’en placerait pas moins les Parties en meilleure position
pour gérer leurs relations côtières, et particulièrement les questions rela-
tives à la navigation. Du reste, ce ne serait pas la première fois qu’une
délimitation commencerait à une certaine distance en mer ; la pratique
judiciaire et arbitrale justiﬁe un tel procédé, lorsque le point terminal de

                                                                            101

     délimitation maritime et frontière terrestre (op. ind. xue) 237

la frontière terrestre est incertain (voir, par exemple, Différend territorial
et maritime entre le Nicaragua et le Honduras dans la mer des Caraïbes
(Nicaragua c. Honduras), arrêt, C.I.J. Recueil 2007 (II), p. 756, par. 311 ;
Affaire de la délimitation de la frontière maritime entre la Guinée et la
Guinée-Bissau, sentence du 14 février 1985, Nations Unies, RSA, vol. XIX,
p. 149-196).

                                                    (Signé) Xue Hanqin.




                                                                          102

